Citation Nr: 9907178	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  94-41 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from October 
1982 to January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied service connection for headaches, neck pain, and a low 
back disorder as residuals of a head injury during active 
service.  

The case was previously before  the Board twice, most 
recently in August 1997.  Unfortunately another remand is 
necessary.  


REMAND

The veteran contends that he was injured during service when 
a hatch on a fire engine struck him on the head.  He contends 
that as residuals of this head injury he has headaches, neck 
pain and a low back disorder.  

In June 1993 a VA examination of the veteran was conducted.  
This was shortly after the veteran separated from active 
service.  On the "Joints" portion of the examination x-rays 
revealed that the veteran had spina bifida occulta at L5, and 
that there was loss of disc space height at the L5-S1 
interspace.  The diagnosis was "Chronic intermittent low 
back pain with possible degenerative disc disease."  There 
was no confirmation of degenerative disc disease by 
appropriate radiographic testing.  Also, the examiner did not 
give an opinion as to whether the veteran's congenital spina 
bifida occulta at L5 was aggravated by his active service.

The veteran also claimed headaches and neck pain.  There is 
no evidence that the veteran's cervical spine was x-rayed.  
Moreover the skull x-ray report seems to indicate that other 
testing is appropriate but none was conducted.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).   

On prior remands the Board remanded the case for the reasons 
noted above.  The RO had difficulty contacting the veteran 
and he continued to fail to report for scheduled VA medical 
examinations.  Computer "print outs" from the VA medical 
center revealed that the veteran "failed to report" to the 
scheduled examinations.  Under the applicable criteria, when 
entitlement or continued entitlement to a benefit, such as an 
original claim for service connection, cannot be established 
or confirmed without a current VA examination or re-
examination and a claimant, without good cause, fails to 
report for such examination, or re-examination, the claim 
shall be rated based on the evidence of record.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (1996).  "[T]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Most recently, the veteran was scheduled for the ordered 
examination and a VAMC computer print out stated "Vet 
withdrew claim on 012099." We note that a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) 
(1998).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant. 38 C.F.R. § 20.204(c) (1998).  In the instant case 
a VAMC computer print out does not appear to fulfill the 
requirements necessary for the veteran to withdraw his 
appeal.  Corrective action must be taken.  

In Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the Court 
held that in order to address a question that had not been 
addressed by the RO, the Board "must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby."  The Board finds in view of the 
Court's ruling in Bernard, there has been insufficient notice 
to the veteran of the result of his failure to report for 
examination under 38 C.F.R. § 3.655(b).  Therefore, 
examinations should be rescheduled, and the veteran notified 
of the regulations which would apply should he again fail to 
report.

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
correcting the deficiencies which persist.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran at 
his current address and ask if he desires 
to withdraw his appeal.  If so he should 
be told to inform the RO in writing to 
effect the withdraw of his appeal.  38 
C.F.R. §§ 20.202, 20.204 (1998).  The RO 
should initiate the appropriate action if 
the appeal is withdrawn.

2.  If, and only if, the veteran does not 
withdraw the appeal, then the RO must 
inform the veteran of the effect of 
38 C.F.R. § 3.655 on his claim should he 
fail to report for any scheduled VA 
examinations.  The RO must ensure that 
there is complete documentation in the 
record of all contact with the veteran, 
and that such contact is to the veteran 
at his correct address of record.  When 
the veteran is scheduled for the 
requested VA examinations below, notice 
to the veteran must be documented in the 
claims file.  

3.  The veteran should be accorded a VA 
spine examination.  The report of 
examination should include a detailed 
account of all manifestations of cervical 
spine, lumbosacral spine, and disc 
pathology found to be present.  All 
necessary tests and should be conducted.  
X-rays of the veteran's cervical spine 
should be conducted.  The appropriate 
radiologic examination, such as myelogram, 
MRI, or CT scans, which would visualize 
the veteran's L5-S1 intervertebral disc 
should also be conducted.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to review the June 
1993 VA examination report and the service 
medical records .  The examiner should 
provide a diagnosis of any cervical spine 
and lumbosacral spine disorders found to 
be present.  The examining physician 
should also state whether if the veteran 
has degenerative disc disease at L5-S1; if 
so, he should offer an opinion, based on 
the medical evidence of record, as to 
whether the veteran's congenital spina 
bifida occulta was aggravated during 
active service resulting in degenerative 
disc disease at L5-S1.  Range of motion 
testing should be conducted to include the 
cervical spine and the lumbar spine, and 
the examiner should specify the results in 
actual numbers and degrees.  The examiner 
should also indicate the normal range of 
motion for the areas tested and how the 
veteran's range of motion deviates from 
these norms.  The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner.  The physician 
should provide complete rationale for all 
conclusions reached.

4.  The veteran should also be accorded a 
VA neurology examination.  The report of 
examination should include a detailed 
account of all neurological manifestations 
and pathology associated with the neck 
pain and headaches found to be present.  
The appropriate radiological testing to 
exclude intracranial trauma should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should indicate whether or not the veteran 
suffers from headaches and/or a neck 
disorders.  The examiner should offer an 
opinion as to whether any headaches are 
tension headaches or the result of 
intracranial trauma.  The examination 
should be comprehensive and the entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner.  The physician should 
provide complete rationale for all 
conclusions reached.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, they must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

6.  Subsequently, the RO should consider 
the issues on appeal.  In this regard:

a.  The RO should give full 
consideration to whether the 
veteran's congenital spina bifida 
occulta was aggravated by active 
service and resulted in degenerative 
disc disease.  

b. If the veteran continues to fail 
to report of his examinations 
without good cause, the RO should 
consider the claims based on the 
evidence of record.  38 C.F.R. 
§ 3.655 (1996).  

c.  If the veteran fails to 
communicate at all with VA, the RO 
should consider if the veteran has 
abandoned his claim 38 C.F.R. 
§ 3.158 (1998).

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a Supplemental Statement of the Case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the issues on appeal will be 
postponed until the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

